Mr. Presiding Justice Niehaus delivered the opinion of the court. 3. Evidence, § 475*—what constitutes preponderance of. It does not follow as a matter of law that because two witnesses testify diametrically opposite each other concerning a matter in dispute that there is no preponderance of the evidence, but the preponderance is established when it is legally ascertained which of the two witnesses testified to the, truth. 4. Instbuctions, § 50*—when instruction on credibility of witnesses n<Jt erroneous. In an action to recover borrowed money, where the testimony of plaintiff and defendant as to the payment of various items was diametrically opposite, held that an instruction concerning the credibility of witnesses and the testimony of parties to the suit, although peculiar in language and not free from criticism, was not erroneous and could not have misled the jury.